Citation Nr: 1110206	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to SHAD testing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD, bilateral hearing loss, and diabetes mellitus.  In October 2010, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not support a current diagnosis of PTSD which comports with the diagnostic criteria of DSM-IV.

2.  The Veteran's diabetes mellitus, type II, first manifested many years after service and is not related to his service or any aspect thereof, including exposure to chemicals or radiation related to SHAD testing.




CONCLUSIONS OF LAW

1.  The Veteran's claimed PTSD was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's diabetes mellitus, was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including psychoses and diabetes mellitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6. (2010)  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

When the evidence does not establish that a veteran is a combat veteran, as in this case, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents or statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran contends that he suffers from PTSD due to an incident in service when, while serving in the Navy Reserve, his unit was returning from a "weekend cruise" in a C-119 airplane operated by the Marine Corps and the engine blew out, causing the plane to nose dive to the ground and necessitating the distribution of parachutes in case of an emergency landing.  The pilot was able to land safely, but the fear that the plane was going to crash, and the severe descent that occurred, has caused the Veteran to experience recurring nightmares of the incident and a tendency to avoid flying in a plane unless totally necessary.  

The Veteran's service medical records are negative for any complaints, diagnosis, or treatment for any mental disorder or for any PTSD.  His service personnel records do not document the described flight, nor do they make reference to any emergency landing.  

The Veteran testified at his October 2010 hearing that he has never received treatment for any mental disorder.  He stated that he had not sought any treatment to discuss the residual effect of the described stressor.  

A review of the claims file shows no record of any service or post-service treatment for any mental disorder or PTSD.  The Veteran has not referred to additional treatment records to support his claim.

In this case, though the Veteran contends that he suffers from PTSD based upon the described in-service engine failure and emergency landing, absent evidence of a current diagnosis of PTSD that meets the criteria of DSM-IV, or, for that matter, absent a diagnosis of any other related mental disability, service connection for PTSD must be denied.  There is no competent medical evidence of record to demonstrate that the Veteran has been diagnosed with PTSD or any psychiatric disorder related to his contended stressor.  Though the Veteran has described a stressor that has caused him emotional distress, the evidence does not demonstrate that the stressor has resulted in a current psychiatric disorder.  Because no PTSD or mental disorder has been diagnosed in this case, the Board finds that service connection for PTSD or a mental disorder is not warranted.  

The Board has considered the Veteran's assertions that he currently suffers from PTSD related to his service, but, as a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether he in fact suffers from service-related PTSD.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).

The Board finds that the weight of the evidence is against the claim for service connection, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).  However, the Veteran's service separation papers do not show that he served in Vietnam.  Furthermore, the Veteran contend that he was exposed to herbicides as a result of service in Vietnam.  Accordingly, presumptive service connection is not warranted in this case based on any service in Vietnam.

Having determined that the Veteran is not entitled to presumptive service connection based on service in Vietnam, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The Veteran contends that while he was stationed aboard the USS Bennington in San Diego in June of 1969, he may have been exposed to the chemicals used in the SHAD (Shipboard Hazard and Defense) testing.  He was also aboard the USS Brannon, which may have also caused exposure to SHAD testing.  

The Veteran's service personnel records show that he was stationed aboard the USS Bennington from June 1969 to January 1970.  The records also show that he was stationed aboard the USS Brannon from March 3, 1968, to March 15, 1968.  There is no indication in the service personnel records that the Veteran was stationed aboard, or was otherwise involved, with project SHAD.  

Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  See http://fhp.osd.mil/CBexposures/shad.jsp (last consulted March 10, 2011).  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea- and land-based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, the duration and the agents used.

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that the DoD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  Information concerning the ships involved and test site locations is published at http://fhp.osd.mil/CBexposures/factSheets.jsp (last consulted March 10, 2011).  DoD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.  The Veterans Benefits Administration (VBA) has contacted those individuals.

In this case, based upon the information as is currently known to DoD and as is listed on their current fact sheet, neither USS Bennington nor USS Brannon were involved with the SHAD testing.  Furthermore, the time periods that the Veteran was stationed aboard those ships in San Diego does not correlate with the time periods in which SHAD testing took place off the shore of San Diego.  Contrary to the Veteran's representative's assertions, SHAD 69-31 was conducted from August 1968 through September 1968 on the USS Thomas, and SHAD 70-C was conducted in October 1972 and from February 1973 through March of 1973 on the USNS Lee and then on the USS Bent.  Those time periods do not correlate with the Veteran's period of service in the Navy or the Navy Reserve in San Diego, from June 1969 to January 1970 and from March 3, 1968, to March 15, 1968, nor is there any indication that the ships on which he served were part of, or were exposed to, SHAD testing.  Accordingly, the Board finds that further develop with regard to the Veteran's possible exposure to the chemicals that were part of project SHAD would be unavailing in this case, as there appears to be no correlation between the Veteran's active service and exposure to SHAD testing.  Therefore, because there is no indication that the Veteran was exposed to chemicals or radiation that were part of project SHAD, his claim for service connection for diabetes mellitus on that theory must necessarily be denied.

With regard to service connection on a direct basis, the Veteran's service medical records are negative for any diagnosis or treatment for diabetes mellitus.  The Board therefore finds that the weight of the evidence demonstrates that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for diabetes mellitus on a direct basis.  38 C.F.R. § 3.303(b) (2010).

Post-service private treatment records show that the Veteran has carried a diagnosis of diabetes since at least April 1999.  At his October 2010 hearing before the Board, the Veteran stated that he had first been diagnosed with diabetes in 1981.  He stated that his treating physicians had not related his diabetes to his service.  

The first post-service evidence of the Veteran's diabetes mellitus is in April 1999, and the Veteran provided credible testimony that he was first diagnosed with diabetes in 1981, approximately 10 years after his separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, because the evidence does not show that the Veteran was exposed to herbicide agents in service, and his diabetes mellitus was not present within one year after discharge from service, presumptive service connection for diabetes mellitus is not warranted.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's diabetes mellitus, including as related to project SHAD or on a direct basis.  Thus, service connection for diabetes mellitus is not warranted.

The Veteran contends that his current diabetes mellitus is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's diabetes mellitus began many years after service and was not caused by any incident of service.  The Board concludes that the diabetes mellitus was not incurred in or aggravated by service, including related to exposure to chemicals or radiation related to project SHAD.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2007 and September 2007, a rating decision in October 2007, and a statement of the case in September 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Though the Veteran has indicated additional private treatment records that document his treatment for diabetes mellitus, there is no indication that those records would provide the nexus to service that is necessary for the Veteran's claim to prevail.  To that extent, the Veteran stated at his hearing that those records do not contain any positive opinion in support of his claim, but instead merely document his treatment for diabetes mellitus.  Accordingly, the Board finds that remand for those records is unnecessary in this case.  VA has not obtained a medical examination in relation to this claim because there is no competent evidence that this disability is the result of any event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for bilateral hearing loss. 

The Veteran contends that his hearing loss is related to his duties aboard the USS Bennington at which time he spent four months chipping and sanding paint in a small, enclosed space.  He contends that the sanding and chipping were very loud and constant, echoing off the metal walls.  He contends that he was not provided hearing protection while performing this duties.  

Service medical records show that on January 1971 separation examination, no hearing loss was found or diagnosed.  Post-service treatment records show that in April 1999, the Veteran experienced plugging and hearing loss on the left side, with accompanying vertigo and nausea.  Audiometric evaluation showed sensorineural hearing loss in the left ear.  Because the Veteran was diabetic, it was thought that he was experiencing a hydrops-like incident with associated hearing loss and vertigo.   In July 2008, audiometric testing revealed right ear hearing loss that might be consistent with noise exposure and left ear hearing loss that might be consistent with labyrinthitis.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran has provided credible lay testimony that he was exposed to consistent loud noises in service, and because he is currently diagnosed with bilateral hearing loss, with the right ear hearing loss considered to be consistent with noise exposure, it is unclear to the Board whether the Veteran's current hearing loss is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his current bilateral hearing loss.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to his active service, including the reported in-service noise exposure.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss after service.  If the Veteran's hearing loss is more likely attributable to factors unrelated to his military service, the examiner should specifically so state.

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


